735 N.W.2d 221 (2007)
AMERICORP FINANCIAL GROUP, INC., a/k/a Americorp Financial, Inc., Plaintiff-Appellant,
v.
POWERHOUSE LICENSING, L.L.C., Dabish Brothers Business Group, L.L.C., Dabish Family Trust, Dalaly Dabish, William Dabish, Jr., and Henry Dabish, Defendants-Appellees.
Docket No. 133781. COA No. 271189.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the January 25, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.